Renegotiation of contracts; redetermination of excessive profits. — On September 29, 1978, 218 Ct.Cl. 636, the court entered an order stating that interlocutory review of a procedural order of the trial judge was not justified at that time, denying, without prejudice, defendant’s motion for prompt review of the procedural order, and remanding the consolidated cases to the trial judge. On August 10, 1979 the court issued an order, following filing of the parties’ stipulation, entering judgment against plaintiff for excessive profits of $938,000, $177,000, and $60,000 for its fiscal years ended December 31, 1967, 1968 and 1969, respectively, from contracts subject to the Renegotiation Act, the final net amount due by plaintiff for all 3 years, after adjustment for appropriate state and federal tax credits and further adjustment for amounts previously paid, being $78,948, exclusive of interest which the parties have waived by stipulation. The court also dismissed defendant’s counterclaim.